UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-10985
                        Summary Calendar



                         TAMARA W DAVIS

                                             Plaintiff - Appellant


                             VERSUS


                         PRINTPACK, INC


                                             Defendant - Appellee



          Appeal from the United States District Court
               For the Northern District of Dallas
                          3:94-CV-2307-R

                         April 26, 1996


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Appellant, a black female, sued her former employer alleging
that she was terminated due to her race and sex in violation of

Title VII of the Civil Rights Act of 1964.     The district court

granted summary judgment for the employer and Appellant appeals

contending that the district court ignored some evidence and erred

in holding that there was no issue of material fact as to the


1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
Appellee’s nondiscriminatory reason for discharge or that the

Appellant’s prima facie case, if made, was successfully rebutted.

Our independent review of the record convinces us that all evidence

was considered and that no issue of fact was created.                   We affirm.

       Appellant complains of the brevity of the district court’s

discussion of the evidence but we suspect that is the result of the

fact    that   the    evidence,       which    we   do   not   here    recite,   is

overwhelming in its support of the motion.

       Appellant’s cause fails for a number of reasons, but primarily

because     the      Appellee’s       reason    for      Appellant’s       discharge

(abolishment of her position) is unquestioned by the evidence. The

position was abolished in a total reorganization of the management

of   the   company    done   in   a    manner   recommended     by    an   employee

management team on which Appellant herself served.                    The position

was not recreated and none of its duties were transferred to

others.    The two employees most similarly situated to Appellant,

both white males, were similarly treated.                Had Appellant stated a

prime facie case (which we assume but do not decide) the evidence

is totally uncontroverted that she was terminated for a legitimate,

nondiscriminatory reason.               The totality of the evidence in this

record does not permit even the hint of an inference of race or sex

discrimination much less raise an issue of material fact.

       AFFIRMED.




                                          2